Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/330,369 filed 3/4/19. Claims 15-33 are pending with claims 15 and 29 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mudd et al. US 2011/0288481 A1.
Mudd teaches:
With respect to claim 15, A holder (1000) for a recording unit (602), which recording unit is arranged with an interface configured to cooperate with an interface of a medicament delivery device for obtaining information regarding the use of the medicament delivery device (paragraphs 0070, 0078), the 

With respect to claim 16, The holder according to claim 15, further comprising a stand (fig. 12, the raised platform that contains interface 1002, plate 1005 and charging contacts 1006 can be considered a stand) provided with said interface, onto which the recording unit may be removably attached (fig. 11; recording unit 602 can be docked and removed from dock 1002).  

With respect to claim 17, The holder according to claim 15, wherein the interface of the holder comprises 3-D structures (1006) configured to positively engage with the interface of the recording unit.  

With respect to claim 18, The holder according to claim 15, further comprising a base, which base is arranged with said attachment elements (fig. 10; the rear plate of base 1000 that contains wall mount slots 1008 or the bottom of base 1000 that contains cushions 1009).  

With respect to claim 19, The holder according to claim 18, wherein the base is arranged in a flexible material so as to adapt to the shape of the attaching surface (any materials in connection with the base have a certain level of flexibility).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. US 2011/0288481 A1.
The teachings of Mudd have been discussed above.


However, it would have been obvious to one of ordinary skill in the art to modify the invention of Mudd to choose alternative attachments means, such as those in claims 20-24, as an obvious matter of design choice, where the selection of any of these well-known, commonly used and commercially available attachment means lie within the ordinary practice of any skilled technician.

Claims 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. US 2011/0288481 A1 in view of Al-Ali et al. US 2015/0097701 A1.
The teachings of Mudd have been discussed above.
Mudd teaches:
With respect to claim 29, An assembly comprising: a recording unit (602) comprising an interface (603) configured to cooperate with an interface (603) of a medicament delivery device (601) for obtaining information regarding the use of the medicament delivery device (paragraphs 0070, 0078); and a holder (1000) comprising, an interface (1002)  configured to cooperate with the interface of the recording unit; a stand (fig. 12, the raised platform that contains interface 1002, plate 1005 and charging contacts 1006 can be considered a stand) configured to releasably the recording unit (fig. 11; recording unit 602 can be docked and removed from dock 1002);  and attachment elements (1008, 1009) located on the stand for attaching the holder to a suitable surface



Mudd fails to specifically teach:
With respect to claim 25, The holder according to claim 15, further comprising an electronic circuit arranged operably connected to said recording unit when the recording unit is attached to the holder.  

With respect to claim 26, The holder according to claim 25, wherein said electronic circuit is arranged with user communication elements.  

With respect to claim 27, The holder according to claim 26, wherein said user communication elements comprise buttons where each button comprises a symbol indicative of the perceived health of the patient.  

With respect to claim 28, The holder according to claim 26, wherein said user communication elements comprise at least one display.  

With respect to claim 29, 26an electronic circuit operably associated with the holder interface and configured to electrically connect to the recording unit when the recording unit is attached to the holder

With respect to claim 31, The assembly according to claim 29, wherein said electronic circuit is arranged with user communication elements.  



With respect to claim 33, The holder according to claim 26, wherein the user communication elements comprise at least one display.

However, Al-Ali teaches:
With respect to claim 25, The holder according to claim 15, further comprising an electronic circuit arranged operably connected to said recording unit when the recording unit is attached to the holder (hub 100 is operably connected to portable patient monitor 102 when docked through docking station 106).  

With respect to claim 26, The holder according to claim 25, wherein said electronic circuit is arranged with user communication elements (paragraph 0117).  

With respect to claim 27, The holder according to claim 26, wherein said user communication elements comprise buttons where each button comprises a symbol indicative of the perceived health of the patient (paragraphs 0117 and 0147).  

With respect to claim 28, The holder according to claim 26, wherein said user communication elements comprise at least one display (display 104).  



With respect to claim 31, The assembly according to claim 29, wherein said electronic circuit is arranged with user communication elements (paragraph 0117).  

With respect to claim 32, The assembly according to claim 29, wherein the holder further comprises user communication elements comprising a plurality of buttons, where each button comprises a symbol indicative of perceived health of a user of the recording unit (paragraphs 0117 and 0147).   

With respect to claim 33, The holder according to claim 26, wherein the user communication elements comprise at least one display (display 104).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Mudd to electronically connect the recording unit to the holder, as taught by Al-Ali, as an obvious matter of design choice thereby allowing data to be transferred for display to provide measurement data for a variety of monitored parameters in numerical or graphic form and providing a larger display for quick and easy reading by a caregiver or medical professional (paragraphs 0054-0055).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH